Appellant's motion for rehearing is based entirely upon the proposition that because neither he nor *Page 211 
his attorney was aware of the change in time within which statements of facts must be filed, by the 1925 Revised Code of Criminal Procedure, that we should not have declined to consider the statement of facts in this case. The 1925 Code of Criminal Procedure became the law of this state on the first of September, 1925. We are not at liberty to go contrary to the positive commands of the statute because the revision was not in the hands of the appellant's attorney. However much we might regret the situation, our duty in the premises is plain. The statement of facts is filed too late, and the motion for rehearing will be overruled.
Overruled.